Title: To Thomas Jefferson from Peter Carr, 28 May 1792
From: Carr, Peter
To: Jefferson, Thomas


          
            My Dear Sir
            Monticello May 28. 1792.
          
          By your letters to Mr. Randolph and Patsy I have had the happiness to hear constantly of yr. health and welfare: this has been the cause why you have not heard frequently from me. I trust you know me too well to suppose it has originated from a lukewarmness towards you.
          My affection and gratitude to you Sir can only cease with my breath.
          My travels in the land of the law have been pretty constant and rather pleasant than otherwise. The principles of Equity by Ld. Kaims is a very masterly work indeed; my ideas had been very confused with respect to the boundary between law and equity: But, on the perusal of this work, the chaos was cleared away and I felt a gleam of light break in upon my mind, which I shall never forget. I think however, he would please me better if he was less fond of searching after final causes. He is on these occasions rather too metaphisical. In reading the code of English criminal law, I could not give my assent to many of its principles, and should hope that our legislative wisdom would correct or avoid many of its errors. The Precedents in Chancery contain the decisions of the Ld. Keeper North which, to me appear in many instances as inconsistent with sound reason, as they are destitute of that equity which should have been their foundation. I shall in a day or two begin Vernon. The prospect of the law is at present rather a disheartening one; the business which arose in the courts a few years ago from the immense number of debts that were contracted at the beginning of the peace is now nearly over. Added to this the increased number of lawyers has so divided what remains as to render the share of any particular one very inconsiderable. The district judges are by law permitted to set 10 days at each court; Mr. Steward of Staunton tells me, he is of opinion that their next term at that place will not exceed 3 days. The Notes which I send you on waste are very crude and indigested, and with any person but yourself I should not hazard them. I had some time ago digested a pretty lengthy opinion on the subject, but unfortunately it is either mislaid or lost. This is not a casual excuse, but a real one. We expect with anxiety yr. arrival in  August. Till then believe me to be with sincerity and affection Yr. friend,
          
            P: Carr
          
        